Title: To George Washington from George Clendinen, 19 July 1791
From: Clendinen, George
To: Washington, George

 

Sir
Indian Queen Philadelphia. July the 19th 1791

In May 1790, I Receiv’d Instructions from the Secretary of War (Copy of which I herewith enclosed) to raise a Certain Number of Scouts for the Safety of the Frontier pursuant to which I did Raise the number required and Subsisted them by Actual Disbursment out of my Own property, by the tenor of the Secretaries letter of Instructions I conceived that prompt payments wa⟨s⟩ to be made for the Services perform’d and Contingincies annaxed on proper Vouchers being produced Agreeably to which Instructions I Transmitted to (Genl Harmar) the documents Required and came to this place with the prospect of Receiving Compensation without Delay. On my application I found that the Accounts had not been Transmitted to this place by Genl Harmar, but having Retain’d the Originals of Said Accounts In my hands, I have presented them for payment, They have been passed upon by the Auditor of Army Accounts and Reported to the Secretary of War to Amount of 968 Dollars as by the Secretary’s letter herewith will appear, but by the Same letter It also appears that payment Cannot be made Until provision is made by Congress for that purpose⟨.⟩ This is a Demur which I did not expect; I have now been on this business a Considerable time, on heavy expences, and If I am Constrain’d to remain here until the meeting of Congress will amount to more than I am to Receive (I mean the amount of Supplies).
I have therefore to Solicit that you will Take the premises under your Consideration and Grant that payment be made me on the Accounts, or that the amount be advanc’d me, to be accounted for, The peculiar Situation I am in I conceive will Justify me for making this application, first from having disbursed out of my own property the whole of the Subsistance, secondly by having Gaurantee’d to the men their pay which they will demand of me Immediately On my Return home, Thirdly the Expences which must accrue on my Remaining here, or the fatigue of my going home and Returning.
In making this application to you, Sir I must beg permission to add that the Secretary of War by his conduct toward me in this Business merits my warmest thanks, I am Convinced that he would have Rendered this Application unnecessary had it

been in his power, or if the practice of his Department would have admitted it—why Genl Harmar has not Transmitted the papers to this place may be assigned a Variety of Causes, The dista⟨nce⟩ from the Capitol the miscariages which dispatches a⟨re⟩ Subject to, are not the least.
It may perhaps with Some propriety be added among the other appologies for this Applicatio⟨n⟩; The Extream anxiety and distress of Mind I feel as a husband and father, in being absent from my family at a period when Surrounded by Savages and depr⟨i⟩ved of my Company and protection when the most Require it; On this Subject I would be Silent but I feel it too much, Nor can I urge reasons for making this application to you without Adverting to this. I have the Honr to be with the Highest Respect and Esteem your Obt Hble Sevt

Geo. Clendinen


P.S. I hope The enclosed papers will be Return’d to me at the Indian Queen fourth Street.


G.C.
